     Case 1:20-cv-01381-DAD-EPG Document 14 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS,                                     No. 1:20-cv-01381-DAD-EPG
12                       Plaintiff,                      ORDER SETTING ASIDE DEFAULT
13           v.                                          (ECF Nos. 7, 13)
14    SVP PARTNERS, LLC,                                 ORDER VACATING HEARING AND
                                                         DENYING MOTION FOR DEFAULT
15                       Defendant.                      JUDGMENT PER STIPULATION
16                                                       (ECF No. 8)
17                                                       ORDER SETTING DEADLINE TO FILE
                                                         RESPONSIVE PLEADING
18
                                                         ORDER RE-SETTING INITIAL
19                                                       SCHEDULING CONFERENCE
20

21          Before the Court is the Stipulation and Proposed Order to Set Aside Default, (ECF No.

22   13), which the parties filed on January 12, 2021. Pursuant to the terms of the stipulation, the

23   parties seek to set aside the clerk’s entry of default, (ECF No. 7), to vacate the hearing on the

24   motion for a default judgment (ECF No. 8), and to set a ten-day deadline for Defendant to file a

25   responsive pleading.

26          In light of the stipulation, IT IS HEREBY ORDERED that:

27          1. The clerk’s entry of default (ECF No. 7) is SET ASIDE;

28          2. The motion for default judgment (ECF No. 8) is DENIED per stipulation;
                                                        1
     Case 1:20-cv-01381-DAD-EPG Document 14 Filed 01/12/21 Page 2 of 2


 1         3. The hearing scheduled for January 15, 2021 is VACATED;
 2         4. Defendant shall file a responsive pleading no later than January 22, 2021; and
 3         5. The Court re-sets the initial scheduling conference for February 18, 2021 at 10:30 a.m.
 4               The parties are directed to refer to the Court’s docket entry [4] to comply with Judge
 5               Grosjean’s scheduling conference procedures.
 6   IT IS SO ORDERED.
 7
        Dated:     January 12, 2021                            /s/
 8
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
